El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
La sucesión de Modesto Munítiz interpuso este recurso contra el pronunciamiento que condenó a los demandados, con excepción de Porto Rico Leaf Tobacco Co., a pagar soli-dariamente a los demandantes apelantes la cantidad de $5,000 por concepto de honorarios de abogado.
*230Los demás demandados no apelaron.
Sostiene la sucesión apelante qne la corte a quo erró al hacer dicho pronunciamiento toda vez qne no fueron ellos temerarios al oponerse a las pretensiones de los demandan-tes, y qne en el- caso de qne este tribunal estime qne lo fue-ron, cosa qne ellos no admiten, la cantidad qne por dicho concepto fné concedida es exagerada.
 Como muy bien afirman los apelantes, el pronun-ciamiento de honorarios de abogado depende exclusivamente en qne haya existido temeridad en la parte contra quien se hubiese dictado la sentencia, si bien al fijar su montante se toma en cuenta además del grado de culpa en el litigio, el trabajo necesariamente realizado por el abogado de la otra parte, en relación con el cual deben considerarse la natura-leza del litigio, las cuestiones envueltas, la duración del jui-cio, el standard profesional de los abogados de una y otra parte, y la cuantía en controversia.
Conforme se alega en la demanda y declaró probado la corte sentenciadora, el 11 de mayo de 1896 don Amador Trías Silva constituyó hipoteca a favor de don Modesto Mu-nítiz sobre una finca rústica radicada en el término municipal de Cayey, en garantía de un préstamo por la cantidad de 12,496 pesos, moneda provincial, hipoteca que fué cedida por Munítiz a Porto Rico Leaf Tobacco Co., por escritura de 14 de diciembre de 1906. El 20 de abril siguiente, la dueña del crédito promovió para su cobro una demanda en la Corte de Distrito de Guayama por el procedimiento su-mario de la Ley Hipotecaria, pero estando el entonces juez de dicha corte incapacitado para conocer del asunto por ha-llarse en el caso previsto en el párrafo 2 del artículo 23 del Código de Enjuiciamiento Civil, ordenó su traslado para la Corte de Distrito de San Juan, la que no obstante radicar la finca en el distrito de Guayama, asumió jurisdicción y ex-pidió el auto de requerimiento. A pesar de que el deman-dado Amador Trías Silva había fallecido en Cayey el 22 de *231septiembre de 1900, el Márshal de la Corte de Distrito de San Juan diligenció el auto de requerimiento, certificando que el 12 de julio de 1907 había requerido de pago personal-mente a Amador Trías en su domicilio en San Juan. Pos-teriormente se dictó la providencia de remate, siendo diligen-ciada por el Márshal de la Corte de Distrito de Guayama, vendiendo la finca en pública subasta y adjudicándola a Modesto Munítiz por la suma de $2,000, quien luego la vendió a Saturnino Pabón y éste a Manuel González Martínez, quien a su vez vendió una parcela de ella, compuesta de cuarenta cuerdas, a Manuel Pérez Díaz y el resto a Baltasar Mendoza, y así fué pasando por sucesivas transmisiones hasta llegar a los que la poseían al radicarse la demanda.
La falta de jurisdicción en la Corte de Distrito de San Juan para conocer del procedimiento sumario ejecutivo es manifiesta. No sólo carecía de jurisdicción por razón de la materia, si que aunque la hubiera tenido, tampoco la adquirió sobre la persona del demandado, quien aparecía requerido de pago personalmente siete años después de su fallecimiento. Este último defecto, claro es, no constaba del registro, pero sí constaba la nulidad del procedimiento por falta de jurisdicción sobre la materia, pues al practicarse la inscripción de la venta judicial a favor de Modesto Munítiz, se expresó el nombre del tribunal que había conocido del procedimiento y finalmente ordenado la venta de la finca, la que también constaba como radicada en el término municipal de Cayey, dentro del distrito judicial de Guayama.
Años después de celebrada la subasta, los demandantes, Sucesión de Amador Trías, radicaron la demanda sobre rei-vindicación de la finca de que ilegalmente habían sido pri-vados y reclamaron los frutos por ella producidos y perci-bidos por los que sucesivamente la poseyeron. Se opusieron tenazmente los apelantes, negando en su contestación los he-chos alegados en la demanda jurada, cuya existencia cons-taba en archivos públicos, y muchos de los cuales debieron constarles de propio conocimiento.
*232El hecho de que la corte sentenciadora, en el primer juicio, por un manifiesto error de derecho hubiese desesti-mado la demanda dando lugar a la revocación de la sentencia (Sucn. Trías v. Porto Rico Leaf Tobacco Co., 50 D.P.R. 91), y a la celebración del nuevo juicio al cual no asistieron los apelantes, y que dió lugar a la sentencia en que se concedie-ron los honorarios de abogado, no impide que los apelantes sean considerados como litigantes temerarios, especialmente cuando se considera la manifiesta nulidad del procedimiento ejecutivo y la justicia de la reclamación.
Convenimos, sin embargo, con los apelantes, en que una condena de $5,000 por honorarios de abogado es excesiva, habida cuenta de la cuantía envuelta y de todos los otros ele-mentos que deben considerarse para fijar su montante. Los propios demandantes valoraron la finca en la demanda de reivindicación en $7,200 y aunque reclamaron frutos, esa par-tida fue desestimada por no haberse presentado prueba al-guna para sostenerla. Consideradas todas dichas circuns-tancias, opinamos que la cuantía de $1,000 constituye el valor razonable de tales honorarios.
Por lo expuesto y visto el artículo 339 del Código de En-juiciamiento Civil, según fue enmendado por la ley núm. 69 de 11 de mayo de 1936 (pág. 352), se modifica el pronuncia-miento de honorarios de abogado que hiciera la corte inferior en su sentencia de 22 de abril de 1940, reduciéndolo de $5fi00 a $1,000, y así modificado, se confirma.